DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1, 4-9, 11-13, 21-27 and 29-31 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 8/31/2021, with respect to the rejections of claims 1, 4-8, 21-27 and 29-31 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant's arguments filed 8/31/2021, with respect to the rejections of claims 9 and 11-13 have been fully considered but they are not persuasive. The applicant argues that the prior art teaches away from a binder having no more than one coalescing solvent. However, claim 9 has no recitation regarding a coalescing solvent. Therefore, applicant’s arguments regarding claim 9 are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 9 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joecken et al. (U.S. PGPUB No. 2007/0148357) in view of Gould et al. (U.S. PGPUB No. 2004/0260005).

I.    Regarding claims 9, 12 and 13, Joecken teaches a composition comprising a latex binder comprising: 35-65% hard monomer (abstract), 25-55% soft monomer (abstract), 2-15% acid functional monomer (abstract), 0.1-2% anionic surfactant (abstract), and a combination of 
First, Joecken teaches a range overlapping the claimed range for the particle size (see above) and amount of carboxylic acid monomer present (see above). Additionally, Joecken provides an example at exactly 210 nm (Table II, page 4). Furthermore, overlapping ranges have been held as prima facie evidence of obviousness.
Second, Gould teaches a similar latex comprising hard monomers, soft monomers, and acid functional monomers (abstract, 0055 and 0091). Additionally, Gould teaches that either anionic or nonionic surfactants can be used in the latex (0064). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a combination of nonionic and anionic surfactants for Joecken’s anionic surfactant. One would have been motivated to make this substitution as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success (as Gould makes clear that nonionic and 

II.    Regarding claim 11, Joecken in view of Gould teach all the limitations of claim 9, including a range for the glass transition temperature overlapping the range as claimed (see Joecken at abstract), with various examples within the range as claimed (see Joecken at Table II, page 4).  Joecken in view of Gould fail to explicitly teach the range for the glass transition temperature identical to the range as claimed. However, Joecken in view of Gould teach an overlapping range (see above). Furthermore, overlapping ranges have been held as prima facie evidence of obviousness.

Allowable Subject Matter
2.	Claims 1, 4-8, 21-27 and 29-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record to the claims is Joecken and Overton. However, as convincingly argued by applicants, Joecken teaches away from the composition comprising no more than one coalescing solvent and it would not have been obvious to one of ordinary skill in the art to look towards Overton to modify Joecken’s coating compositions. Therefore, claims 1, 4-8, 21-27 and 29-31 are allowable over the prior art of record.

Conclusion
	Claims 1, 4-9, 11-13, 21-27 and 29-31 are pending.
	Claims 9 and 11-3 are rejected.
s 1, 4-8, 21-27 and 29-31 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT S WALTERS JR/
October 27, 2021Primary Examiner, Art Unit 1759